Mr. Presiding Justice Brown delivered the opinion of the court. The appellant filed a bill in chancery in the Circuit Court of Marshall County to obtain possession of a colt from appellee. The court sustained a demurrer to the bill after i t was several times amended. The complainant electing to abide by his bill as amended, the court dismissed the same for want of equity upon its face, and the complainant appealed. The bill alleges that appellant was the owner of the colt; that a demand for possession was made upon appellee prior to the filing of the bill; that appellee refused to surrender possession and that he wrongfully withholds possession of the colt from appellant. The statute provides that replevin will lie to recover the possession of personal property when the same is wrongfully detained from the owner or person entitled to possession. We see no reason, under the allegations of the bill, why replevin is not the proper form of action to redress the alleged wrong. If, however, for any reason unforeseen by us, an action of replevin would not lie, it is manifest an action at law might be brought to recover the value of the colt, Ho sufficient reason is alleged in the bill or its amendments, why appellant may not be fully com- ' pensated in money for any damages he may sustain bv reason of the failure of appellee to deliver the colt to him. As there is an adequate remedy at law, the demurrer was properly sustained. The decree of the Circuit Court dismissing the bill for want of equity upon its face will be affirmed.